Milkey, J.
(concurring). I write separately for two reasons. First, I want to note my disagreement with the conclusion the majority opinion draws with respect-to how long the defendant had been at the gasoline station. Even reading the evidence in the light most favorable to the Commonwealth, the most that could be said is that the police had information that — an hour before they found the defendant at the Daily Mart convenience store and gasoline station — the defendant reportedly was somewhere in the general vicinity.1 That fact has no bearing whatsoever on the question whether the defendant intended to distribute the drugs found on him.
Second, I want to note my discomfort with the extent to which the Commonwealth has sought to rely on opinion testimony to prove the ultimate factual issue in dispute. Such efforts are particularly troubling in light of the fact that the police expert here acknowledged that he formed his opinion “predominantly” based on facts that never came into evidence, that were not independently admissible, and that were of questionable reliability. Nevertheless, the only issue the defendant has raised on appeal is the sufficiency of the evidence, and — on that narrow question — I ultimately agree that the evidence was sufficient (if barely so). See Commonwealth v. Farnsworth, 76 Mass. App. 87, 98-99 (2010) (sufficiency of evidence “is to be measured upon that which was admitted in evidence without regard to the propriety of the admission”).

The unidentified informant had told police that the defendant “would be in the Bristol Street and Wilbraham Road area.” Officer Lopes testified that the defendant was not actually found in that specific area, but instead was located only after the police “expanded out our scope of the area." The police eventually found the defendant at the intersection of Wilbraham Road and Alden Street. Although there was testimony from which it could be inferred that this location was “in the general area of” where the informant had said the defendant could be found, ante at note 6, there was no testimony about how close the two locations specifically are to each other. And this leaves aside the fact that the judge expressly admitted the testimony about the informant’s tip not for its truth but instead solely to explain the conduct of the officers.